Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the IDS filed on09/09/202. The IDS was filed after paying of the issue fees. 
Claims 1- 20 are patentable. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 was filed after the mailing date of the Notice of Allowance on 06/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The IDS is considered under the QPIDS guidelines.
It appears that an issue of enablement of the claims, as originally presented, is raised by the document in said IDS. After careful review of the specifications and the allowed claims, examiner determined the claims appear to be enabled for the following reasons:
(1) the allowed independent claims 1, 14, and 15 recite, inter alia,  “determining respective relative locations of said plurality of installation positions of said plurality of radio devices based at least on said plurality of signal propagation time parameters and the associated respective observation position of the plurality of observation positions, wherein said respective relative locations indicate the relative locations of each of said plurality of radio devices with respect to the others of said plurality of radio devices”.  See corresponding disclosure in ¶¶ 0020-0021 of the published application. 
Examiner notes that the relative location can easily be determined, e.g. in terms of distance between any two points. 
(2) the allowed independent claims further recite, inter alia, “determining, for each of said plurality of installation positions of said plurality of radio devices, respective point coordinates of a coordinate system representing said respective installation position of said respective radio device based at least in part on the respective relative locations of said plurality of installation positions”
Examiner notes that  the claimed coordinate system represents a local coordinate system and is described by applicant as follows: To give an non limiting example, such a local coordinate system may for example be defined by selecting a signal propagation time parameter of the plurality of signal propagation time parameters and by selecting first point coordinates of the coordinate system to represent the installation position associated with the selected signal propagation time parameter and by selecting second point coordinates of the coordinate system to represent the observation position associated with the selected signal propagation time parameter, etc., these points may be considered to be a representation of the relative locations of the respective installation position and the respective observation position, etc., mapping rules for mapping any position based on its relative location to one of the respective installation position and the respective observation position represented by the first and second point coordinates to a respective point in the local coordinate system may be considered to be defined by selecting the first point coordinates of the coordinate system to represent the installation 
That is, two arbitrary points (e.g., x1 and x2) may be defined based on the relative distance derived from the propagation time, wherein the device at x1 is fixed at the point while the device at x2 can move to other points, for example. Said points may represent the coordinates in the local coordinate system.
(3) the allowed independent claims further recite, inter alia,  “determining motion information associated with said mobile device at least partially based on said plurality of signal propagation time parameters and said point coordinates obtained as a result of said determining, for each of said plurality of installation positions of said plurality of radio devices, respective point coordinates.”
Examiner notes that applicant discloses: “Determining motion information associated with the mobile device may be performed according to predetermined rules like a predetermined algorithm and/or predetermined equations. That the determining is at least partially based on the plurality of signal propagation time parameters and the determined point coordinates (e.g. the first plurality of point coordinates) may be understood to mean that for example based on the respective signal propagation time values represented by the plurality of signal propagation time parameters, the point coordinates of the observation position of the mobile device may be determined relatively to the determined point coordinates of the plurality of installation positions. For example, a respective distance value representing the distance between the respective installation position and the respective observation position may be used to determine the respective observation position relatively to the respective installation position. When for example the mobile device moves through an indoor environment, repeatedly (for example according to a predetermined time interval, such as for example every second) determining the observation position of the mobile device relatively to the installation positions may result in motion information associated with the mobile device, wherein the motion information may represent or may be determined based on various observation positions of the mobile device over time as disclosed below in more detail. See ¶ 0026; ¶¶ 0051-0058, ¶¶ 0141-0145 of the published application. Also see
That is, based on additionally received signals and their associated propagation time, corresponding distances from the fixed point (x1) to additional points (x3, x4, etc.) can be determined and , therefrom determine motion of the moving device, for example.
Therefore, and based on what is understood from the claims and the corresponding disclosure in the specifications, examiner believes the allowed claims contains subject matter which is described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Response to Amendments and Arguments
Rejections of claims 1-20 under 35 U.S.C. 112(b), as being indefinite, are withdrawn based on applicant’s amendments made in the claims.
Applicant's amendments and arguments in the After Final response filed 03/04/2011 have been fully considered. The amendments and arguments, see remarks pgs. 11-13, are sufficient to overcome the prior art of the record.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closet prior art of the record is briefly described as follows:
DUA, et al. (US 2014/0022920 A1) discloses techniques for determining position of a mobile device relative to two or more wireless access points using round trip time (RTT) between the mobile device the wireless access points (see abstract; par. 0005; figs. 8, 12 and pars. 0044; 0051; 0107);
Edge (US 2015/0080019 A1) discloses techniques for providing access point (AP) vicinity information, including determining a first set of vicinity information corresponding to signal values for an AP at a set of grid points for the coverage area of the AP, encoding the first set of AP vicinity information based at least on a difference between AP vicinity information values for adjacent grid points to generate a second set of AP vicinity information, and providing the second set of AP vicinity information to a device, wherein the information is used by the device in determining its location, etc. (see abstract; figs. 8-9 and associated text);
CUI, et al. (US 2014/0302870 A1) discloses method for positioning a user equipment, including: acquiring a round trip time and information about an angle of arrival of the user equipment relative to a serving base station that serves the user equipment, where the information about the angle of arrival includes information about a horizontal angle of arrival and information about a vertical angle of arrival; and performing positioning to obtain three-dimensional location information of the user equipment 
However, prior art of the record, inter alia, fail to show or teach the combination of the limitations recited in the amended independent claims 1, 14 and 15, specifically the limitations related to determining the relative position of the plurality of radios’ installation to each other based on the RTTs, and determining their respective point coordinates therefrom. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAGDI ELHAG/Primary Examiner, Art Unit 2641